DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given during a telephone interview with Anthony P. Curtis on June 11, 2021.

The application has been amended as follows:

In the Claims:

Claim 1 (Currently Amended).
A light-emitting structure, comprising:
a substrate;
a plurality of light-emitting diodes (LEDs) disposed on a first surface of the substrate;
the plurality of LEDs therethrough, the support structure mounted on a second surface of the substrate that is opposite the first surface of the substrate;
a first reflective pattern disposed between the support structure and the second surface of the substrate, the first reflective pattern comprising holes extending therethrough, each hole of the first reflective pattern configured to pass light from [a] the unique one of the plurality of LEDs therethrough, the first reflective pattern including a first distributed Bragg reflector (DBR) that comprises a first alternating stack of materials with at least some of the materials in the first alternating stack having differing refractive indices from other materials in the first alternating stack; and
a phosphorous-containing layer disposed within the holes of the support structure and the holes of the first reflective pattern.

Claim 3 (Currently Amended).
The light-emitting structure of claim 1, wherein the first reflective pattern contacts the second surface of the substrate.

Claim 4 (Currently Amended).
The light-emitting structure of claim 3, wherein the first reflective pattern further comprises a light-transmissive portion extending through the first reflective pattern and disposed between adjacent reflective portions of the first reflective pattern.


The light-emitting structure of claim 3, further comprising a bonding layer configured to bond the support structure to the first reflective pattern.

Claim 6 (Currently Amended).
The light-emitting structure of claim 5, wherein the support structure further comprises a core structure and a second reflective pattern disposed between the core structure and the bonding layer.

Claim 7 (Currently Amended).
The light-emitting structure of claim 6, wherein the second reflective pattern comprises a second distributed Bragg reflector (DBR) that includes a second alternating stack of materials with at least some of the materials in the second alternating stack having differing refractive indices from other materials in the second alternating stack.

Claim 8 (Currently Amended).
The light-emitting structure of claim 6, wherein the core structure comprises glass and the second reflective pattern contacts the glass.

Claim 9 (Currently Amended).
The light-emitting structure of claim 6, wherein:
second reflective pattern is further disposed between the core structure and the phosphorous-containing layer in each hole of the support structure.

Claim 12 (Currently Amended).
A light-emitting structure, comprising:
a substrate;
a plurality of light-emitting diodes (LEDs) disposed on a first surface of the substrate;
a support structure mounted on a second surface of the substrate that is opposite the first surface of the substrate, the support structure comprising:
a core structure;
a reflective pattern including a distributed Bragg reflector (DBR) that comprises an alternating stack of materials with at least some of the materials in the alternating stack having differing refractive indices from other materials in the alternating stack, the reflective pattern disposed between the core structure and the second surface of the substrate; and
holes extending through the support structure, each hole configured to pass light from a unique one of the plurality of LEDs therethrough;
a bonding layer to bond the reflective pattern to the second surface of the substrate; and
a phosphorous-containing layer disposed within the holes of the support structure.


The light-emitting structure of claim 12, wherein:

the reflective pattern is further disposed between the core structure and the phosphorous-containing layer in each hole of the support structure.

Claim 17 (Currently Amended).
The light-emitting structure of claim 16, wherein:

the reflective pattern is further disposed between the core structure and the phosphorous-containing layer in each hole of the support structure and between the core structure and the light-diffusing structure in each hole of the support structure.

Claim 19 (Currently Amended).
The light-emitting structure of claim 18, wherein:

the reflective pattern is further disposed between: 
the core structure and the phosphorous-containing layer in each hole of the support structure, and 
of the support structure


A light-emitting structure, comprising:
a substrate;
a plurality of light-emitting diodes (LEDs) disposed on a first surface of the substrate;
a support structure comprising a plurality of holes extending therethrough and configured to pass light from the plurality of LEDs therethrough, the support structure mounted on a second surface of the substrate that is opposite the first surface of the substrate;
a reflective pattern disposed between the support structure and the second surface of the substrate, the reflective pattern comprising a plurality of holes the plurality of holes of the reflective pattern configured to pass light from the plurality of LEDs therethrough, the reflective pattern including a distributed Bragg reflector (DBR) that comprises an alternating stack of materials with at least some of the materials in the alternating stack having differing refractive indices from other materials in the alternating stack;
a phosphorous-containing layer disposed within each of the plurality of holes each of the plurality of holes 
a reflective layer disposed on an opposite side of the support structure as the plurality of holes 


Claim Rejections - 35 USC § 112
Examiner acknowledges the amendments to claims filed on March 23, 2021 and authorized on June 11, 2021. The 35 U.S.C. § 112 rejections in the previous Office Action filed on December 23, 2020 are hereby withdrawn.

Allowable Subject Matter
Claims 1-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record neither anticipates nor renders obvious the claimed subject of base claims 1, in particular, a first reflective pattern disposed between the support structure and the second surface of the substrate, the first reflective pattern including a first distributed Bragg reflector (DBR) that comprises a first alternating stack of materials with at least some of the materials in the first alternating stack having differing refractive indices from other materials in the first alternating stack. Therefore, claim 1 is allowable. Accordingly, claims 2-11 are allowable as they depend upon claim 1.
The prior art of record neither anticipates nor renders obvious the claimed subject of base claims 12, in particular, a reflective pattern including a distributed Bragg reflector (DBR) that comprises an alternating stack of materials with at least some of the materials in the alternating stack having differing refractive indices from other materials in the alternating stack, the reflective pattern disposed between the core structure and the second surface of the substrate. Therefore, claim 12 is allowable. Accordingly, claims 13-19 and 22 are allowable as they depend upon claim 12.
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIA L. CROSS whose telephone number is (571)270-3273.  The examiner can normally be reached on 9 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THAO X LE/Supervisory Patent Examiner, Art Unit 2892                                                                                                                                                                                                        



/XIA L CROSS/Examiner, Art Unit 2892